Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments filed 30 July 2021 have been fully considered, but are moot in view of a new rejection, as the references are interpreted in a new light with regard to the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015.0108439) in view of Lee (US 2012.0162053) and in further view of Kwak (US 2015.0346939).
Regarding claim 1, Kim disclose:
An electronic device having a curved surface from a front surface to a side surface comprising:
a substrate; a display panel provided over the substrate; a film layer over the display panel; a bonding layer over the film layer; a touch sensor over the bonding layer; and an exterior component over the touch sensor, wherein the curved surface of the electronic device comprises a display region, wherein the backside of the bent region of the substrate is not supported by a support (see Fig. 2; [0054, 0057]; substrate 200, display 100 thereon, film 130; bonding layer 310; touch sensor 300 over bonding layer; exterior component 400, wherein the curved surface comprises a display region).
While Kim provides a display panel over a substrate with a display region over the substrate, it does not disclose that the display panel has a transistor over the substrate and an organic EL element comprising a first electrode, a light emitting layer, and a second electrode over the light emitting layer. However, Lee at Fig. 7 and [0074] discloses such. Since each individual element are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior art rests not in any individual element or function, but in the very combination itself – that is, the substitution display panel, which includes TFT 123a/124a/122a; organic EL with first electrode 118; EL layer 116 and second electrode 128 of Lee for that of Kim. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
While Kim provides polarization film 130 over the display panel which includes a second electrode as shown above), it does not disclose that the polarization film to explicitly recite being an organic resin material. However, Lee at [0122] discloses such. Since each individual element are shown 
Kim as modified by Lee is not explicit as to, but Kwak disclose:
an electronic device comprising a front surface and a back surface, each having a flat surface, and a side surface having a curved surface between the front surface and the back surface; wherein an end portion of the substrate is bent toward the back surface of the electronic device such that the front surface and the end portion of the substrate overlap with each other (see Fig. 8-9; [0060, 0070]; front surface 1010, back surface 1030, side surface with curved surface 1020; end portion of 1030/1020 bent toward back surface, such that the end portion and front portions overlap). 
Therefore, it would have been obvious to one or ordinary skill in the art, before the effective fling date of applicant’s invention, to combine the known teachings of Kwak, to predictably allow different content to be displayed and accessed more of the device ([0070]).
Regarding claim 3, the rejection of claim 1 is incorporated herein. Kwak further disclose:
 the electronic device is a mobile phone (see Fig. 1; [0058]; cellular phone).
Claims 3, 5, 7, 9 and 11 are rejected under the same rationale as claim 1, 3, 1, 3, 1 and 3, respectively.

Claims 4,8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Lee and Kwak in view of Adams (US 2015.0049591).
Regarding claim 4, the rejection of claim 1 is incorporated herein. Kim and Lee and Kwak are not explicit as to, but Adams disclose:
 (see Fig. 1; claim 18; mobile device watch).
Therefore, it would have been obvious to one or ordinary skill in the art, before the effective fling date of applicant’s invention, to combine the known techniques of Adams to that of Kim as modified by Lee and Kwak to predictably provide a mobile watch device with a touch screen device of Kim, such that the curvature allowing for a flush finish with the outer surface of the watch.
Claims 8 and 12 are rejected under the same rationale as claims 4.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015.0108439) in view of Lee (US 2012.0162053) and in further view of Kwak and Kang (US 2013.0285938).
Regarding claim 13, the rejection of claim is incorporated herein. Kim, Lee and Kwak are not explicit as to, but Kang disclose:
when a thickness of the film layer is T and a radius of curvature of the support is R, T/R is 0.2 or less (see [0044]; film 10 with thickness of .071-090mm, see Jin for radius R of 4mm, thus providing for T/R ratio of under .2).
Therefore, it would have been obvious to one or ordinary skill in the art, before the effective fling date of applicant’s invention, to combine the know techniques of Kang to provide a film layer with a thickness that allows for a T/R ratio under .2, which would predictably reduce the overall thickness of the device structure ([0044-0045]). 

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015.0108439) in view of Lee (US 2012.0162053) and in further view of Kwak (US 2015.0346939) and  in even further view of Jin (US 2013.0002133).
Regarding claim 14, 
Kim as modified by Lee and Kwak is not explicit as to, but Jin disclose:
 wherein the substrate is bent with a radius of curvature of 4 mm or less (see [0059]; where the radius of the curvature is 4mm or less). 
Therefore, it would have been obvious to one or ordinary skill in the art, before the effective fling date of applicant’s invention, to combine the known teachings of Jin, to predictably allow the device maintain the curvature under stress and provide for increases aesthetics for user ([0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/kenneth bukowski/               Primary Examiner, Art Unit 2621